DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 10, paragraph [0037], line 15, the phrase, “discharges into to a tank” should be changed to read --discharges into a tank--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Uematsu et al.
Uematsu et al (Figs. 1 and 2; paragraphs [0013], [0021], [0023], and [0027]) teach an apparatus for generating mixing gas bubbles into an aqueous solution including a structure (1) defining an interior fluid flow chamber (2,6) extending along a longitudinal axis between an input end (at arrow in Fig. 1) and an output end, a gas injection portion including aspiration tube arranged between the liquid input and output ends, the aspiration tube (4) defining a gas injection lumen (the portion extending 
Applicant should note, with regard to instant claim 12, that the unnumbered rods extending perpendicular from the gas injection tube (see Fig. 2) maintain the tube in the center of the liquid flow stream within the main pipe and effectively divide the main liquid flow stream into two C-shaped half stream, non-helical lumens near the end of the gas injection tube (4), immediately upstream of the mixing vanes in Fig. 2, which vanes create a helical vane region having two helical lumens corresponding to the two non-helical lumens at the gas injection region of the device (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al taken together with Richardson ‘579.

Richardson ‘579 (Fig. 7; paragraphs [0055] and [0056]) discloses an apparatus similar to that of Uematsu et al, including a longitudinal pipe for mixing a gas into a mainstream liquid, wherein the mixing vane region downstream of the initial gas injection region includes plural helical vane regions spaced apart by a void region therebetween forming a tubular lumen for flow of the gas/liquid mixture between the helical vane regions.  Richardson ‘579 teaches that this structure provides for a void space between the helical vane regions wherein additional gas may be injected into the liquid to form a mixture with a greater gas content by volume.  It would have been obvious for an artisan at the time of the filing of the application, to modify the singular mixing vane region of Uematsu et al to a plural vane region with a void space between vane regions, in view of Richardson ‘579, since such would provide for opportunity to increase the ratio of gas to liquid within the resultant flow mixture, if such were desired.
Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or suggest the apparatus of instant claim 2 having the cone structure as defined by the claim.  Claims 3-11 would be allowable based upon their dependency on claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/6-16-21
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776